Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ arguments, filing of the corrected drawings and amendments in response to the office action dated 11/18/2020. Claims 1, 11 and 15 have been amended. Applicants’ arguments have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. Arguments, which are directed to withdrawn rejections, are thus rendered moot. The arguments in regards to the reiterated rejections/references from the previous office action are addressed below. In view of Applicant's claim amendments, the following new rejections are made. The action is made final. Claims 1, 2, 4-5, 8-15 are pending. Claims 13-14 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1, 2, 4-5, 8-12, 15 and are herein acted on the merits.
				Response to Applicants’ Arguments
	1. 103 Rejection: Folger ‘852 (Arguments to Folger ‘852 are addressed as a related Folger reference US 10398705 has been used in the rejection below).
Applicants’ argue that Folger '852 teaches that weight ratios of pimobendan to the acidifying agent are 1:8 and 1:2, not the claimed "1:10 to 1:40". For example, in Table 1 of Folger '852 (reproduced below), pimobendan : fumaric acid = 0.25% : 2% = 1:8. Additionally, Table 2 of Folger '852 (page 44) teaches pimobendan : fumaric acid = 1.81% : 3.62% = 1:2. Folger '852 also teaches 0.5% (Table 1) and 0.91% (Table 2) stearic acid, lower than the claimed 1.5-2.5% (w/w) stearic acid. Applicants have provided Folger '852, Table 1 and argue, thus, Folger '852 fails to teach the claimed "wherein a weight ratio of pimobendan or a pharmaceutically acceptable salt thereof to malic acid ranges from 1:10 to 1:40, and wherein stearic acid is 1.5% (w/w) - 2.5% (w/w) of the solid formulation".

Applicants’ have not provided any evidence to support the criticality of the ranges/ratio of the amounts of pimobendan to malic acid and for the range of stearic acid in the composition. In fact the specification teaches solid formulation tablet can comprise 0.5-20 mg of pimobendan; malic acid (2.5-10%w/w), and stearic acid (e.g. 0.5-2.5%), wherein the percentage of pimobendan contains preferably 0.333% See Specification p 9 lines 30 to page 10 lines 2, 5 and 6. Accordingly a composition formulated from such teachings comprise 0.333% of pimobendan, 2.5% of malic acid (pimobendan to malic acid ratio is 1:7.5) and 0.5% of stearic acid. In other words, there is no evidence in the specification that the concentration ratios/ranges as claimed are critical.


To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA I960).”
	In regards to the unexpected results provided are to a comparison of the pimobendan formulation with Vermedin formulation (that comprises citric acid), in Figs 2-4 and Examples 1-4. However, Folger’s formulation comprises malic acid and pimobendan.  As to Figs. 5-6 and Tables 5-6 the comparison is to succinic acid and is not relevant to 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
	Claims 1, 2, 4-5, 8-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Folger et al. (US 10398705, effective filing date: Sep 19 2013 hereinafter Folger ‘705).
	The instant claim 1 is directed to:

    PNG
    media_image1.png
    149
    673
    media_image1.png
    Greyscale

	Folger’s teach a pharmaceutical tablet formulation for the veterinary medical sector containing an instable ACE inhibitor and pimobendan and its use in congestive heart failure (Abstract, claims 1, 3, 15). The pharmaceutical tablet formulation of claim 1, further comprising an organic acid disposed within the tablet matrix, wherein the organic acid is other than citric acid; the pharmaceutical tablet formulation of claim 16, wherein the organic acid is selected from the group consisting of malic acid, tartaric acid and fumaric acid (see claims 16-17).  
The reference teaches that the formulation comprises granules comprising ACE inhibitor is embedded in a tablet matrix wherein the second pharmaceutically active substance is present, e.g. pimobendan (abstract). 
In fact, it is common practice to circumvent the problem of pH dependent solubility by including ingestible organic acids in the formulation”. By creating an acid microclimate and by utilising the tendency of pimobendan to form a supersaturated solution, the acid allows an adequate level of pimobendan solubility to be achieved. However, it has been found that citric acid clearly increases the destabilisation of instable ACE-inhibitors such as benazepril. Therefore, in case the tablet matrix comprises as acidifying agent one or more pharmaceutically acceptable organic acids, advantageously, citric acid should be excluded and preferably replaced by another pharmaceutically acceptable organic acid, such as tartaric acid, malic acid or fumaric acid (see col. 12, lines 4-10, 12-24). 
The acceptable excipients or carriers to be used in the formulation include lactose, microcrystalline cellulose (col. 5, lines 8-12), binders, carriers, flavoring substances, pH control agents, glidants, diluents, disintegrants, fillers etc. (see col. 8, lines 28-34). The binder includes stearic acid, copovidone, povidone, microcrystalline cellulose, carmellose sodium, starch, corn starch (col. 8, lines 50-58, 64). Exemplary disintegrants include colloidal silicon dioxide, croscarmellose sodium, microcrystalline cellulose starch (col. 9, lines 35-47). Exemplary acidifying agents include tartaric acid, malic acid (col. 10, lines 7-8). An anti-tacking agent that can be included in the 
The reference further teaches that the excipients citric acid, magnesium stearate should preferably not be present in the granules. Preferably the presence of citric acid and magnesium stearate in the pharmaceutical tablet formulation should be avoided completely (Col. 11, lines 66-67 to col. 12, lines 1-3). 
The reference teaches the amount of the active substances include 1.25, 2.0, 5.0 and 10.0 mg of pimobendan (col. 13, lines 3-4) and optimum doses can be arrived based on conditions, age, body weight etc. (see col. 12, lines 60-67). The whole weight of the pimobendan formulation include 500 mg, 1000 mg, 2000 mg and 4000 mg tablets (col. 24, lines 50-60) (See Table 1). The mammals include animals, e.g. dogs (col. 18, lines 45-47, 50, claim 21). Further taught is that the tablets are packed in bottles or blisters; The pharmaceutical tablet formulation of the invention is packaged in a container, accompanied by a package insert providing pertinent information such as, for example, dosage and administration information, contraindications, precautions, drug interactions, and adverse reactions (col. 18, lines 51-67, col. 19, lines 1-8 ). 
From the teachings of Folger ‘705, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to arrive at the solid pimobendan granules formulation dispersed in malic acid, further comprising copovidone, microcrystalline cellulose and stearic acid because the reference explicitly teach formulation comprises pimobendan, further comprises an organic acid, e.g. malic 
Thus, it would have been obvious to one of ordinary skill in the art to, by routine experimentation to adjust the amounts of the components in the formulation to arrive at the instant claim 1. Thus claims 1, 2, 4, 12 would have been obvious over Folger. As to claims 8-10, Folger teaches 1.25 mg of pimobendan, and the weight of the solid .  







s 1, 2, 4-5, 8-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Folger et al. (US 8846680, Sep 30 2014, hereinafter Folger ‘680) in view of Folger et al. (US 10398705, effective filing date: Sep 19 2013 hereinafter Folger ‘705).
	The instant claim 1 as above. 
	Folger ‘680 teachings are directed to the use of treating congestive heart failure in a small mammal (e.g. dogs, cats) wherein the solid formulation comprises a homogenous dispersion of pimobendan and polyvalent acid; pimobendan in an amount of 0.5 mg to 20 mg and a polyvalent acid selected from citric acid or tartaric acid and the weight ratio of pimobendan : acid is 1:10 to 10:40; the solid formulation is a granule; further comprises starch, lactose; starch is corn starch; the flavor suitable is beef flavor; the solid formulation further comprises lactose, corn starch, croscarmellose-sodium, polyvidone, colloidal anhydrous silica and magnesium stearate (See claims 1-19). The reference teaches lubricants such as magnesium stearate and stearic acid can be added (Col. 4, lines 49-52). The amount of magnesium stearate in the composition can range from 0.25-1.5% (See col. 6, line 55). The reference explicitly teaches the following in col. 6, col. 5 and col. 9:

    PNG
    media_image2.png
    146
    526
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    185
    508
    media_image3.png
    Greyscale
   (col. 6)

    PNG
    media_image4.png
    102
    527
    media_image4.png
    Greyscale
(col. 5)

    PNG
    media_image5.png
    174
    502
    media_image5.png
    Greyscale
      (col. 9)
	The reference is not explicit in teaching malic acid or stearic acid in the composition. 
	Folger ‘705 as discussed above. 
From the teachings of Folger ‘705, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to add malic acid for citric or tartaric acid in the composition of Folger ‘680 because the reference explicitly teaches (i) citric acid clearly increases the destabilisation of instable ACE-inhibitors; pimobendan is an ACE inhbibitor. Therefore, in case the tablet matrix comprises as acidifying agent one or more pharmaceutically acceptable organic acids, .  
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation “in need of such prevention” in line 3. However the claim has been amended to delete the limitation prevention in line 3 (see amended claim 15 below). There is insufficient antecedent basis for this limitation in the claim.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

It is suggested that Applicants’ delete the limitation ‘prevention or’ in line 3. 
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627